Citation Nr: 1332204	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  08-32 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for right leg tension, to include as secondary to a lumbar spine disability.

3.  Entitlement to service connection for neck tension, to include as secondary to a lumbar spine disability.


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney at Law


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from December 1981 to January 1986.

These matters initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied entitlement to service connection for the disabilities listed on the title page and granted entitlement to service connection for other disabilities and assigned initial ratings for them.  The Veteran timely appealed each of these determinations.

In June 2012, the Board denied the claims.  In April 2013, United States Court of Appeals for Veterans Claims (the Court) granted a Joint Motion for Partial Remand, vacating the Board's denial of the service connection claims and remanding these matters to the Board for further proceedings consistent with the Joint Motion. 

The Board notes that the parties to the Joint Motion indicated that the Veteran is not challenging that portion of the June 2012 denying higher initial ratings.  Therefore, these rating claims are not before the Board. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

As indicated by the parties to the Joint Motion, during the pendency of the appeal, to the Court the Veteran obtained approximately 70 pages of treatment records dated from 2010 to 2012 from the Columbia VA Medical Center (VAMC).  The Veteran, through counsel, subsequently identified these documents to VA's counsel, who reviewed these documents and determined that they are potentially relevant.

The parties to the Joint Motion therefore found that the Board's statement that all evidence, including post service treatment records, necessary for equitable resolution of the claims had been obtained, was an inadequate statement of reasons and bases for its conclusion that VA's duty to assist had been satisfied.  Thus, according to the parties to the Joint Motion, remand of the service connection claims was warranted in order for the Board to obtain and consider these records.

The Board has reviewed both the physical and Virtual VA claims file.  The physical claims file contains a document indicating all outstanding VA treatment records were sought through June 24, 2011 and the Virtual VA claims file contains 55 pages of VA treatment records dated through June 24, 2011.  As the VA treatment records in the claims file do not include records dated through 2012, and those records have been deemed by the parties to the Joint Motion to be relevant records that must be obtained prior to disposition of the claims on appeal, the Board must remand the claims to obtain these records and any additional outstanding VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, including the 70 pages referred to by the parties to the Joint Motion.  If needed the assistance of the Veteran and his representative should be requested in identifying these records, to assure that the proper records are obtained.

2.  After the above development has been completed, readjudicate the claims for entitlement to service connection for a lumbar spine disability and right leg and neck tension, to include as secondary to a lumbar spine disability.  If there is something in the records obtained that suggests additional development should be accomplished, such development should be undertaken.  If any benefit sought on appeal remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



